Citation Nr: 0427168	
Decision Date: 09/30/04    Archive Date: 10/06/04

DOCKET NO.  02-12 924A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to a compensable evaluation for arthralgias 
of multiple joints due to service-connected ulcerative 
colitis.

2.  Entitlement to special monthly compensation based upon 
the need for regular aid and attendance.

3.  Entitlement to an effective date earlier than March 13, 
2002, for the grant of a 100 percent evaluation for major 
depressive disorder.  

3.  Entitlement to an effective date earlier than March 13, 
2002, for the grant of special monthly compensation based 
upon being housebound.


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from October 1966 to 
September 1968, from August 1975 to August 1977, and from 
July 1979 to October 1982.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from October 1998 and January 2003 rating decisions 
of the Denver, Colorado, Department of Veterans Affairs (VA) 
Regional Office (RO).  In the October 1998 rating decision, 
the RO continued the noncompensable evaluation for 
arthralgias of multiple joints due to ulcerative colitis and 
denied special monthly compensation based on the need for 
regular aid and attendance and on account of being 
housebound.  In the January 2003 rating decision, the RO 
granted a 100 percent evaluation for major depressive 
disorder, effective March 13, 2002, and granted special 
monthly compensation on account of being housebound, 
effective March 13, 2002.

The RO included an issue of entitlement to an evaluation in 
excess of 100 percent for ulcerative colitis, status post 
colectomy and ileostomy, as one of the issues on appeal; 
however, the Board finds that this issue is not currently 
before the Board.  Specifically, the January 2003 rating 
decision denied an evaluation in excess of 100 percent for 
the service-connected disability.  The veteran submitted a 
notice of disagreement regarding that claim, stating that he 
was seeking a separate 100 percent evaluation under 
Diagnostic Code 7334.  A statement of the case was issued in 
March 2003.  The veteran's submissions in May 2003 and August 
2003 do not address this issue.  Thus, the veteran did not 
perfect an appeal regarding this claim, and the Board will 
not include this claim as being before the Board.  See 
38 C.F.R. § 20.200 (2003) (appeal before Board consists of 
timely filed notice of disagreement in writing, and after the 
issuance of a statement of the case, a substantive appeal).

The issues of entitlement to an effective date earlier than 
March 13, 2002, for the grant of a 100 percent evaluation for 
major depressive disorder and special monthly compensation on 
account of being housebound are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Competent evidence that arthralgias of multiple joints 
due to service-connected ulcerative colitis cause objective 
evidence of pain is not of record.

2.  The veteran is service connected for the following 
disabilities, at the following evaluations: (1) ulcerative 
colitis, status post total colectomy and ileostomy, 
100 percent disabling; (2) major depressive disorder, 
100 percent disabling; (3) tension headaches, 10 percent 
disabling; and (4) arthralgia, multiple joints due to 
ulcerative colitis, noncompensably disabling.  

3.  The veteran is not blind, or nearly blind, and is not 
institutionalized in a nursing home on account of physical or 
mental incapacity.

4.  The veteran is not unable to dress or undress himself or 
to keep himself ordinarily clean and presentable, feed or 
clothe himself, bedridden, or incapable of attending to the 
needs of nature without assistance.

5.  The veteran's disabilities, when considered in 
conjunction with each other, do not result in his inability 
to care for his daily personal needs without regular personal 
assistance from others, nor do they result in an inability to 
protect himself from the hazards and dangers of his daily 
environment. 


CONCLUSION OF LAW

1.  The criteria for a compensable evaluation for arthralgias 
of multiple joints due to service-connected ulcerative 
colitis have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.321, 4.71a, Diagnostic Code 
5002 (2003).

2.  The criteria for a higher level of special monthly 
compensation based upon the need for regular aid and 
attendance are not met.  38 U.S.C.A. §§ 1114, 5103, 5103A, 
5107(a) (West 2002); 38 C.F.R. §§ 3.350, 3.352 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub.L. No. 
106-475, 114 Stat. 2096 (2000) introduced several fundamental 
changes into the VA adjudication process.  It eliminated the 
requirement under the old 38 U.S.C.A. § 5107(a) (West 1991) 
that a claimant must present a well-grounded claim before the 
duty to assist is invoked.

A VCAA notice letter consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.

VA satisfied this duty by means of the letter to the veteran 
issued in March 2002 and by means of the September 2002 
statement of the case.  In the March 2002 letter, the veteran 
was advised of his and VA's respective duties regarding 
obtaining and submitting evidence and asked to submit 
information and/or evidence pertaining to the claims to the 
RO.  Also in the March 2002 letter, the RO stated that in 
order to establish an increased evaluation for arthralgias, 
the evidence must show that his service-connected disability 
had increased in severity such that the current 
symptomatology more closely approximated the rating schedule 
criteria for the next higher evaluation.  In the September 
2002 statement of the case, the RO provided the veteran with 
the criteria for entitlement to special monthly compensation 
based upon the need for regular aid and attendance.  The 
veteran was notified of the applicable laws and regulations, 
and the evidence reviewed by VA, in the September 2002 and 
March 2003 statements of the case and the January 2003 
supplemental statement of the case.  The content of these 
documents issued by VA complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2003).  The veteran has identified private and VA treatment 
regarding his claimed psychiatric disability.  These records 
were obtained and associated with the claims file.  The 
veteran has not indicated the existence of any additional 
records that would aid in substantiating the claims.  Based 
on this analysis, the Board finds that evidence pertinent to 
the current claims has been obtained and associated with the 
claims file.

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2003).  Examinations have been provided for both of the 
veteran's claims.  

Assuming that a VCAA notice must be provided before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits, in this case, the 
initial RO decision was made prior to the enactment of the 
VCAA.  To the extent that VA in any way has failed to fulfill 
any duty to notify and assist the claimant, the Board finds 
that error to be harmless.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2001) (The "harmless error doctrine" is 
applicable when evaluating VA's compliance with the VCAA).  
An error is not harmless when it "reasonably affected the 
outcome of the case."  ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).  In the current case, VA has 
obtained all pertinent medical and lay evidence and there is 
no indication that the timing of the veteran's notification 
or further notification would in any way change the outcome 
of the Board's decision.  Additionally, following the 
issuance of the March 2002 letter, the veteran submitted 
additional evidence and informed VA of additional VA medical 
records, which medical records have been obtained.  In this 
regard, while perfection is an aspiration, the failure to 
achieve it in the administrative process, as elsewhere in 
life, does not, absent injury, require a repeat performance.  
Miles v. M/V Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 
1985).  

Based on the above analysis, the Board determines that no 
reasonable possibility exists that further assistance would 
aid in the substantiation of the veteran's claims.  
38 U.S.C.A. 5103A.  In addition, as the veteran has been 
provided with the opportunity to present evidence and 
arguments on his behalf and availed himself of those 
opportunities, appellate review is appropriate at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Arthralgias

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2003).  Separate 
diagnostic codes identify the various disabilities.  VA has a 
duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

The veteran's service-connected arthralgias of multiple 
joints due to service-connected ulcerative colitis is rated 
by analogy to rheumatoid arthritis.  Under 38 C.F.R. § 4.71a, 
Diagnostic Code 5002, a 40 percent rating is warranted for 
rheumatoid arthritis as an active process when there are 
symptom combinations productive of definite impairment of 
health objectively supported by examination findings or 
incapacitating exacerbations occurring 3 or more times a 
year.  A 20 percent rating is warranted for rheumatoid 
arthritis as an active process when there are one or two 
exacerbations a year in a well-established diagnosis.  Id.  
For chronic residuals of rheumatoid arthritis, such residuals 
as limitation of motion or ankylosis are to be rated under 
the appropriate diagnostic codes for the specific joints 
involved.  Id.  Where, however, the limitation of motion of 
the specific joint or joints involved is noncompensable, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion.  Id.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

After having carefully reviewed the evidence of record, the 
Board finds the preponderance of the evidence is against a 
compensable evaluation for arthralgias of multiple joints due 
to service-connected ulcerative colitis.  The veteran's main 
complaint of pain relates to pain in his bilateral knee.  He 
has denied any significant pain in his elbows other than 
occasional tenderness along the lateral epicondyles.  

In a June 1998 VA examination report, the examiner stated 
that x-rays of the veteran's elbows and knees showed 
degenerative findings; however, she stated that such findings 
were not secondary to ulcerative colitis.  Additionally, in 
the December 2002 VA examination report, the examiner made 
the following conclusion:

It is the examiner's opinion that the 
veteran has developed clinical and 
radiological evidence of degenerative 
joint disease [in the] knees bilaterally.  
There is insufficient clinical evidence 
to establish any specific diagnostic 
abnormality of the elbows.  While the 
veteran had active ulcerative colitis, 
arthralgias of multiple joints due to the 
ulcerative colitis may have been 
operative during the period of disease 
activity.  Since the veteran has had a 
total colectomy, his ulcerative colitis 
has been essentially cured.  The 
arthralgias of multiple joints that may 
have been related to the ulcerative 
colitis has been eliminated with the 
ulcerative colitis.  As indicated above, 
the only joint abnormality that the 
veteran has at the present time is that 
of mild degenerative joint disease of the 
knees bilateral with current functional 
status as described in the body of this 
report.

The Board finds that these two medical opinions are highly 
probative regarding the veteran's current disability of 
arthralgias of multiple joints due to service-connected 
ulcerative colitis.  It has been determined by a medical 
professional that the degenerative changes in the elbow and 
knees are not related to the service-connected ulcerative 
colitis.  It has also been determined by a medical 
professional that once the veteran's ulcerative colitis was 
cured that the arthralgias as a result of the ulcerative 
colitis were cured as well.  The disease process that caused 
the ulcerative colitis is no longer active, and thus the 
arthralgias that were caused by the active disease process 
are no longer active as well.  This is evidence against a 
compensable evaluation for the arthralgias that the veteran 
feels in his joints.  It appears that the veteran's 
arthralgia in his knees is related to degenerative changes, 
which have been determined to be not secondary to a service-
connected disability.  There is no competent evidence to 
refute the determinations made by the VA physicians in the 
June 1998 and December 2002 examination reports.

The veteran is competent to report his symptoms of pain in 
his joints; however, the medical findings do not support his 
assertions that such pain is due to the service-connected 
ulcerative colitis.  For the reasons stated above, the Board 
finds that the preponderance of the evidence is against the 
claim for a compensable evaluation for arthralgias of 
multiple joints due to service-connected ulcerative colitis, 
and there is no doubt to be resolved.  See Gilbert, 1 Vet. 
App. at 55.

The Board notes it does not find that consideration of 
extraschedular ratings under the provisions of 38 C.F.R. § 
3.321(b)(1) (2003) is in order.  The RO has not addressed 
this issue.  The Schedule for Rating Disabilities will be 
used for evaluating the degree of disabilities in claims for 
disability compensation.  The provisions contained in the 
rating schedule will represent as far as can practicably be 
determined, the average impairment in earning capacity in 
civil occupations resulting from disability.  Id.  In the 
exceptional case where the schedular evaluations are found to 
be inadequate, the Under Secretary for Benefits or the 
Director, Compensation and Pension Service, upon field 
station submission, is authorized to approve on the basis of 
the criteria set forth in this paragraph an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability.  The governing norm in these exceptional cases 
is: A finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  Id.  

The Board emphasizes that the percentage ratings under the 
Schedule are representative of the average impairment in 
earning capacity resulting from diseases and injuries.  Under 
38 C.F.R. § 4.1 (2003), it states that "[g]enerally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."

Thus, with this in mind, the Board finds that the veteran's 
symptoms that warrant the noncompensable evaluation for 
arthralgias of multiple joints due to service-connected 
ulcerative colitis are clearly contemplated in the Schedule 
and that the veteran's service-connected disability is not 
exceptional nor unusual such as to preclude the use of the 
regular rating criteria.  Referral in this instance is 
therefore not warranted because the evidence does not 
indicate that the service-connected arthralgias of multiple 
joints due to service-connected ulcerative colitis has 
rendered the veteran's disability picture unusual or 
exceptional, markedly interfered with employment, or required 
frequent inpatient care as to render impractical the 
application of regular schedular standards.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  
See also Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
Accordingly, for the reasons stated above, the Board finds 
that consideration of 38 C.F.R. § 3.321(b)(1) is not 
warranted in this case.

III.  Aid and Attendance

The veteran in this case seeks entitlement to special monthly 
compensation based on the need for the regular aid and 
attendance of another person.  The veteran is already in 
receipt of special monthly compensation on account of being 
housebound.  

Compensation at the aid and attendance rate is payable when 
the veteran, due to service-connected disability or 
disabilities, has suffered the anatomical loss or loss of use 
of both feet or one hand and one foot, or is blind in both 
eyes, or is permanently bedridden or so helpless as to be in 
need of regular aid and attendance. 38 U.S.C.A. § 1114(l) 
(West 2002).  Determinations as to the need for aid and 
attendance must be based on actual requirements of personal 
assistance from others.  In making such determinations, 
consideration is given to such conditions as: inability of 
the claimant to dress or undress himself/herself or to keep 
himself/herself ordinarily clean and presentable; frequent 
need of adjustment of any special prosthetic or orthopedic 
appliances which, by reason of the particular disability, 
cannot be done without aid; inability of the claimant to feed 
himself/herself through loss of coordination of upper 
extremities or through extreme weakness; inability to attend 
to the wants of nature; or incapacity, physical or mental, 
which requires care or assistance on a regular basis to 
protect the claimant from the hazards or dangers inherent in 
his/her daily environment.  "Bedridden" will be a proper 
basis for the determination, and is defined as that condition 
which, through its essential character, actually requires 
that the claimant remain in bed.  It is not required that all 
of the disabling conditions enumerated above be found to 
exist before a favorable rating may be made.  The particular 
personal functions which the claimant is unable to perform 
should be considered in connection with his/her condition as 
a whole.  It is only necessary that the evidence establish 
that the claimant is so helpless as to need regular aid and 
attendance, not that there be a constant need.  38 C.F.R. § 
3.352(a) (2003); see Turco v. Brown, 9 Vet. App. 222, 224 
(1996).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The veteran asserts that he is in need of aid and attendance 
because of the combined physical and mental incapacities.  He 
states that his wife has to care for him by doing his 
laundry, preparing his meals, doing his finances, and 
providing transportation.  The veteran also states that the 
fact that he is 100 percent disabled due to a psychiatric 
disorder and that the criteria warranting the 100 percent 
evaluation is indicative of his need for aid and attendance 
from another person.

The Board has carefully and sympathetically reviewed the 
evidence of record and finds that the preponderance of the 
evidence is against a finding that the veteran is in need of 
regular aid and attendance due to his service-connected 
disabilities.  The Board is aware that the veteran has 
several service-connected disabilities, ulcerative colitis 
and major depressive disorder, both of which are rated 
100 percent disabling.  The other two disabilities are rated 
as 10 percent disabling combined.  However, the Board finds 
that the veteran's disabilities do not rise to the level to 
cause him to be helpless or so nearly helpless as to require 
the aid and attendance of another person.

Initially, the Board notes that the veteran has not contended 
or demonstrated that he has a visual impairment or that he is 
a patient living in a nursing home.  Such elements are not 
germane to the facts of this case.  

The medical findings reported in the August 2002 examination 
report showed that the examiner found that the veteran was 
able to dress and undress himself, keep reasonably clean, 
feed himself, and attend to the wants of nature.  In the 
December 2002 VA examination report, the examiner stated that 
the only functional abnormality was difficulty climbing the 
stairs, otherwise, "the veteran is able to function normally 
in all physical aspects as indicated in the body of this 
report."  The medical evidence is against a finding that the 
veteran needs the aid and attendance of another person.  No 
medical professional or the veteran has stated the veteran is 
not able to protect himself from the hazards and dangers 
incident to his daily environment.  Hence, the Board finds 
that the medical evidence of record which is germane to the 
veteran's current state of well-being is insufficient to 
establish that the veteran is in fact in need of regular aid 
and attendance.

As noted above, the criteria for regular aid and attendance 
contemplate the need for regular personal health care 
services.  For the reasons stated above, the veteran's 
service-connected disabilities do not debilitate him to such 
an extent that he requires the regular aid and attendance of 
another person as specified by the criteria in 38 C.F.R. 
3.352(a).  Accordingly, the veteran does not qualify for 
special monthly compensation based on the need for regular 
aid and attendance.  The Board regrets that a more favorable 
decision could not be made on behalf of the veteran.  It is 
clear that the veteran has significant disabilities, but for 
the reasons stated above, they do not rise to the level that 
would require the aid and attendance of another person.  
Regretfully, the Board must deny the veteran's claim.


ORDER

Entitlement to a compensable evaluation for arthralgias of 
multiple joints due to service-connected ulcerative colitis 
is denied.

Entitlement to special monthly compensation based upon the 
need for regular aid and attendance is denied.


REMAND

The Board remanded the issues of (1) entitlement to a 
compensable evaluation for arthralgias of multiple joints due 
to ulcerative colitis and (2) entitlement to special monthly 
compensation based upon the need for regular aid and 
attendance or on account of being housebound for the RO to 
issue a VCAA letter.  This was accomplished on March 4, 2002.  
After the issuance of the VCAA letter, the veteran submitted 
a claim for an increased evaluation for the service-connected 
major depressive disorder.  A new VCAA letter was not issued 
regarding this claim.

Under 38 U.S.C.A. § 5103, it states that "Upon receipt of a 
complete or substantially complete application, the Secretary 
shall notify the claimant and the claimant's representative, 
if any, of any information, and any medical or lay evidence, 
not previously provided to the Secretary that is necessary to 
substantiate the claim."  At the time of the issuance of the 
March 2, 2002, VCAA letter, the veteran had not submitted a 
claim for an increased evaluation for the service-connected 
major depressive disorder.  Thus, the March 2002 letter could 
not constitute a VCAA letter for that claim.  Because a VCAA 
letter was not issued addressing the veteran's claim for an 
increased evaluation for major depressive disorder, the 
"downstream issue" of entitlement to an earlier effective 
date for the grant of the 100 percent evaluation has the same 
defect.  See VAOPGCPREC 8-2003 (Dec. 2003) (If, in response 
to notice of its decision on a claim for which VA has already 
given the section 5103(a) notice, VA receives a notice of 
disagreement that raises a new issue, section 7105(d) 
requires VA to take proper action and issue a statement of 
the case if the disagreement is not resolved, but 
section 5103(a) does not require VA to provide notice of the 
information and evidence necessary to substantiate the newly 
raised issue).  However, since the veteran is now at the 
maximum evaluation for a service-connected psychiatric 
disorder, a VCAA letter in this case will need to address 
only the earlier effective date issue, as opposed to the 
increased rating issue.  

The Board notes that the claim for an earlier effective date 
for the grant of special monthly compensation on account of 
being housebound is inextricably intertwined with the claim 
for an earlier effective date for the grant of the 
100 percent evaluation for major depressive disorder.  See 
Smith (Daniel) v. Gober, 236 F.3d 1370, 1373 (Fed. Cir. 2001) 
(Where the facts underlying separate claims are "intimately 
connected," the interests of judicial economy and avoidance 
of piecemeal litigation require that the claims be 
adjudicated together); see also Harris v. Derwinski, 1 Vet. 
App. 180 (1991).  Stated differently, if an earlier effective 
date was granted for the award of the 100 percent evaluation 
for major depressive disorder, then that would establish a 
basis for an earlier effective date for the award of special 
monthly compensation on account of being housebound.  
Therefore, the claim for an earlier effective date for the 
award of special monthly compensation must be held in 
abeyance while additional development is done for the claim 
for an earlier effective date for the award of a 100 percent 
evaluation for major depressive disorder.

Accordingly, the case is hereby REMANDED for the following 
action: 

1.  Provide the veteran with the notice 
requirements of the VCAA, to include 
notifying him and his representative, if 
any, of any information, and any medical 
or lay evidence, not previously provided 
to the Secretary that is necessary to 
substantiate the claim for entitlement to 
an effective date earlier than March 13, 
2002, for the grant of a 100 percent 
evaluation for major depressive disorder 
and which information and evidence VA 
would attempt to obtain on his behalf.  
Additionally, the veteran should be 
informed to provide any evidence in his 
possession that pertains to the claim. 

2.  Readjudicate the claims for 
entitlement to an effective date earlier 
than March 13, 2002, for the grant of a 
100 percent evaluation for major 
depressive disorder and the grant of 
special monthly compensation on account 
of being housebound.  

3.  A remand by the Board confers on a 
claimant the right to VA compliance with 
the terms of the remand order and imposes 
on the Secretary a concomitant duty to 
ensure compliance with those terms.  See 
Stegall v. West, 11 Vet. App. 268, 271 
(1998).  

The case should be returned to the Board after compliance 
with requisite appellate procedures. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded, including any 
evidence in his possession that pertains to the claim.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



_________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



